        Case 3:19-cv-00301-SDD-RLB       Document 136     05/21/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


JOHN POULLARD
                                                                   CIVIL ACTION

VERSUS
                                                                   19-301-SDD-RLB

JOHN BEL EDWARDS, ET AL.


                                       RULING


       The Court has carefully considered the Motion for Summary Judgment1 filed by

James Ashley, James Cruz, John Bel Edwards, Joseph Lamatiniere, James LeBlanc,

Joseph McKneely, John Reed, Elmo Ross, Darrel Vannoy, and Antonio Whitaker and the

Objection2 and Cross Motion for Partial Summary Judgment3 filed by John Poullard, the

record, the law applicable to this action, and the Report and Recommendations4 of United

States Magistrate Judge Richard L. Bourgeois, Jr., dated March 30, 2020.

       The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts them as the Court’s opinion herein.

       ACCORDINGLY, the Defendants' Motion for Summary Judgment5 is hereby

granted in part, and the Plaintiff's claims against Defendants Edwards, LeBlanc, Vannoy,

Whitaker, Cruz and Lamartiniere are hereby dismissed with prejudice.




1
  Rec. Doc. 41.
2
  Rec. Doc. 122.
3
  Rec. Doc. 83.
4
  Rec. Doc. 118.
5
  Rec. Doc. 41.
        Case 3:19-cv-00301-SDD-RLB        Document 136      05/21/20 Page 2 of 2



        IT IS FURTHER ORDERED that the Defendants' Motion6 be denied in part, as

moot, with regards to Defendant McKneely.

        IT IS FURTHER ORDERED that all other relief requested in the Motion7 is hereby

denied, and Plaintiff's Cross Motion for Partial Summary Judgment8 is hereby denied and

this matter is referred back to the Magistrate Judge for further proceedings.

        Signed in Baton Rouge, Louisiana on May 21, 2020.




                                      S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




6
  Rec. Doc. 41.
7
  Rec. Doc. 41.
8
  Rec. Doc. 83.
